DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagoya (JP-S61197448-U) in view of Durney (US-8936164B2), in further view of Kumagai (JP-3660206-B2).
Regarding claim 1, Nagoya discloses:
A multi-unit water heater system, comprising:
a plurality of water heaters (Nagoya, fig. 1), wherein each of the plurality of water heaters comprises a cold water inlet (Nagoya, fig. 1, ref. nos. C), and a hot water outlet (Nagoya, fig. 1, ref. nos. B);
a mounting frame (Nagoya, fig. 1, ref. nos. 1 and 4), wherein the mounting frame comprises a first support (Nagoya, fig. 1, ref. no. 1c), a second support (Nagoya, fig. 1, ref. no. 4), and a third support (Nagoya, fig. 1, ref. no. 1b), wherein the first support is arranged parallel to the third support (Nagoya, fig. 1, see orientations of ref. nos. 1b and 1c) and the second support is affixed to and arranged at an angle to the first and third supports (Nagoya, fig. 1, see attachments at ref. nos. 4b and 4c);
a cold water manifold (Nagoya, annotated fig. 1, ref. no. D1) comprising a cold water supply inlet (Nagoya, annotated fig. 1, ref. no. D1in) fluidically coupled to the cold water inlet of each of the plurality of water heaters;
a hot water manifold (Nagoya, annotated fig. 1, ref. no. D2) comprising a hot water supply outlet (Nagoya, annotated fig. 1, ref. no. D2out) fluidically coupled to the hot water outlet of each of the plurality of water heaters, and
wherein the plurality of water heaters is affixed to the first and/or third supports such that the cold water inlet, an electrical cord connection (Nagoya, annotated fig. 1, ECC; note difference with instant application), and the hot water outlet are spaced apart from the first and/or third supports in a direction perpendicular to a plane that extends between the first and third supports (The plane that extends between the first and third supports includes the inner side of the front cover 2 as installed and extends above, below, to the left, and to the right of the front cover 2 as installed. Then the direction perpendicular to this is directed parallel to the bottom of the body 1 as illustrated with 5 different arrows Z in the annotated fig. 1 from Nagoya in this office 
Nagoya fails to explicitly disclose:
wherein each of the water heaters comprises a fuel inlet;
wherein the plurality of water heaters are affixed to the first and/or third supports of the mounting frame via the one or more water heater mounting brackets;
a mounting bracket, wherein the mounting bracket comprises a mounting surface configured to affix the mounting bracket to a support surface, wherein the mounting bracket further comprises a mounting shelf sized to receive the first support of the mounting frame;
a fuel manifold comprising a fuel supply inlet fluidically coupled to the fuel inlet of each of the plurality of water heaters; and
the fuel inlet being spaced apart from the first and/or third supports in a direction perpendicular to a plane that extends between the first and third supports.

    PNG
    media_image1.png
    788
    710
    media_image1.png
    Greyscale

Nagoya, annotated figure 1 (updated)
Durney teaches:
a mounting frame (Durney, fig. 1A, ref. no. 100), wherein the mounting frame comprises a first support (Durney, fig. 1A, top ref. no. 115), a second support (Durney, third support (Durney, fig. 1A, middle ref. no. 115), wherein the first support is arranged parallel to the third support (Durney, fig. 1A, see orientations of ref. nos. 115) and the second support is affixed to and arranged at an angle to the first and third supports (Durney, fig. 1A, see attachments at ref. nos. 115 and 110), wherein the plurality of water heaters are affixed to the first and/or third supports of the mounting frame (Durney, fig. 1A, ref. nos. 115) via the one or more water heater mounting brackets (Durney, fig. 1A, ref. no. 125);
a mounting bracket (Durney, fig. 1A, ref. no. 125), wherein the mounting bracket comprises a mounting surface configured to affix the mounting bracket to a support surface (Durney, fig. 9A, ref. no. 210a), wherein the mounting bracket further comprises a mounting shelf sized to receive the first support of the mounting frame (Durney, fig. 9A, ref. no. 210b);
While Nagoya teaches the presence of a mounting frame for a plurality of water heaters, it does not teach the specific structure of each of the plurality of water heaters being affixed to the same supports of the frame. Durney, while the disclosed use of the structure is different from the intended use of the applicant, discloses the entirety of the applicant’s structure as described. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the mounting frame structure taught in Durney, which includes a single support surface of the first and third supports, to Nagoya to simplify the mounting structure and process.
In addition, Durney teaches the amended claim language that includes the mounting bracket, which is specifically sized to be attached to the mounting frame instead of a wall. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the brackets taught in Durney in order to securely affix the water heaters to the mounting frame.
Kumagai teaches:
wherein each of the water heaters comprises a fuel inlet (Kumagai, fig. 2, ref. no. 61); and
a fuel manifold (Kumagai, fig. 2, ref. no. 11d) comprising a fuel supply inlet (Kumagai, fig. 2, ref. no. 61) fluidically coupled to the fuel inlet of each of the plurality of water heaters (Kumagai, annotated fig. 2, ref. nos. 62a, in phantom, and 62b); and
the fuel inlet being spaced apart from the first and/or third supports in a direction perpendicular to a plane that extends between the first and third supports (by adding fuel inlets where the electrical cord connections are, this limitation is satisfied; see description of modification below).

    PNG
    media_image2.png
    789
    646
    media_image2.png
    Greyscale

Kumagai, annotated figure 2
The specific modification the examiner has in mind is to modify the case of Nagoya to accommodate a gas water heater instead of the disclosed electrical heater, and install a gas heater inside. The electrical cord connections can be replaced with fuel supply inlets.

Regarding claim 2, the combined teachings teach:
The system of claim 1, wherein the second support (Durney, fig. 1A, ref. no. 110) is affixed the first (Durney, fig. 1A, top ref. no. 115) and the third supports (Durney, fig. 1A, middle ref. no. 115) at an intermediate location along a length of the first and the third supports (Durney, fig. 1A, see location of ref. nos. 115 with respect to ref. no. 110).
Regarding claim 3, the combined teachings teach:
The system of claim 2, wherein the intermediate location is a mid-point of the first and the third supports (Durney, fig. 1A, see location of ref. nos. 115 with respect to ref. no. 110). 
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagoya (JP-S61197448-U) in view of Durney (US-8936164B2), in further view of Kumagai (JP-3660206-B2) as applied to claim 2 above, and in further view of Nagoya (JP-62029184-U, herein Nagoya ‘184) and Ando (US-10234171-B2).
Regarding claim 4, Nagoya in view of Durney in further view of Kumagai teach the system of claim 2, but fail to explicitly teach:
a plurality of spacer brackets, wherein each of the plurality of spacer brackets comprises a pair of wall-mount tabs each configured to secure the spacer bracket to a structure, a pair of spacer tabs each configured to extend at an angle from a respective one of the wall-mount tabs, and a mounting surface configured to extend between each of the spacer tabs; and
wherein the mounting surface of the mounting bracket is configured to affix to the mounting surface of the plurality of spacer brackets.

    PNG
    media_image3.png
    993
    1206
    media_image3.png
    Greyscale

Nagoya 184’, annotated figure 2

    PNG
    media_image4.png
    938
    502
    media_image4.png
    Greyscale

Nagoya ‘184, annotated figure 3
Nagoya ‘184 teaches:
a plurality of spacer brackets (Nagoya ‘184, annotated fig. 2, ref. nos. 204), wherein each of the plurality of spacer brackets comprises a pair of wall-mount tabs (Nagoya ‘184, annotated fig. 2, ref. nos. 212) each configured to secure the spacer bracket to a structure (Nagoya ‘184, fig. 2, ref. no. 4), a pair of spacer tabs (Nagoya ‘184, annotated fig. 3, ref. nos. 214) each configured to extend at an angle from a respective one of the wall-mount tabs, and a mounting surface (Nagoya ‘184, annotated figs. 2 and 3, ref. nos. 216) configured to extend between each of the spacer tabs.

Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the system of a plurality of spacer brackets as described in the previous paragraph in view of the teachings of Nagoya ‘184 to mount the water heaters to the wall.
Additionally, Ando teaches:
wherein the mounting surface of the mounting bracket (Ando, fig. 3, ref. no. 11) is configured to affix to the mounting surface of spacer bracket (Ando, fig. 3, see attachment of ref. no. 1 to ref. no. W; while ref. no. W is the wall in Ando, it could be a spacer bracket as well).
The specific modification the examiner has in mind attaches the mounting bracket to the spacer brackets and attaches Ando’s first support of the frame to the water heater cases.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the system of the combined teachings as described in the previous paragraph in view of the teachings of Ando to easily and securely attach the water heater (Ando, col. 2, lines 15-20).
Regarding claim 5, the combined teachings teach:
The system of claim 4, wherein the mounting shelf (Ando, fig. 3, bottom of ref. no. 11) extends at an angle from the mounting surface of the mounting bracket (Ando, fig. 3, ref. no. 11), wherein the mounting bracket further comprises a mounting tab (Ando, fig. 3, ref. no. 12) that extends at an angle from the mounting shelf in a direction parallel to the mounting surface of the mounting bracket, and wherein the mounting bracket is configured to receive the first support of the mounting frame on the mounting shelf between the mounting tab and the mounting surface of the mounting bracket (Ando, 
Regarding claim 6, the combined teachings teach:
The system of claim 4, wherein each of the wall-mount tab [comprises a hole] (Nagoya ‘184, annotated fig. 2, ref. no. 2; Nagoya ‘184 translation p. 3, first paragraph) and the mounting surface of the spacer bracket comprise a hole (Nagoya ‘184, fig. 2, ref. nos. 8B1) adapted to receive an attachment member (Ando, fig. 3, ref. no. 40).
Regarding claim 7, the combined teachings teach:
The system of claim 6, wherein the mounting surface of the mounting bracket comprises a slot (Ando, fig. 2, ref. nos. 14) configured to align with the hole in the mounting surface of the spacer bracket.
Claims 11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagoya (JP-S61197448-U) in view of Durney (US-8936164B2) and Nagoya (JP-62029184-U, herein Nagoya ‘184).
Regarding claim 11, Nagoya discloses:
A multi-unit water heater mounting kit, comprising:
a multi-unit water heating system with a plurality of water heaters (Nagoya, fig. 1) affixed to a mounting frame (Nagoya, fig. 1, ref. nos. 1 and 4), wherein the frame comprises a first support (Nagoya, fig. 1, ref. no. 1c), a second support (Nagoya, fig. 1, ref. no. 4), and a third support (Nagoya, fig. 1, see orientations of ref. nos. 1b and 1c), wherein the first support is arranged parallel to the third support (Nagoya, fig. 1, see orientations of ref. nos. 1b and 1c) and the second support is affixed to and arranged at an angle to the first and third supports
wherein the plurality of water heaters is affixed to the first and/or third supports such that at least a portion of at least one of the plurality of water heaters is spaced apart from the first and/or third supports in a direction perpendicular to a plane that extends between the first and third supports (The plane that extends between the first and third supports includes the inner side of the front cover 2 as installed and extends above, below, to the left, and to the right of the front cover 2 as installed. Then the direction perpendicular to this is directed parallel to the bottom of the body 1 as illustrated with 5 different arrows Z in the annotated fig. 1 from Nagoya in this office action. The cold water inlet, cold water outlet, and electrical cord connection are spaced apart from this plane in the direction shown with the five arrows Z.).
Nagoya fails to explicitly teach:
wherein the each of the plurality of water heaters are affixed to the first and/or third supports of the mounting frame via one or more water heater mounting brackets;
a mounting bracket comprising a mounting surface, a mounting tab, and a mounting shelf that extends between the mounting surface and the mounting tab and is sized to receive the first support of the mounting frame; and
a plurality of spacer brackets, each of the plurality of spacer brackets comprises a mounting surface, a pair of spacer tabs, and a pair of wall-mount tabs, wherein the mounting surface of the spacer brackets is adapted to be affixed to the mounting surface of the mounting bracket, and wherein the wall-mount tabs are adapted to be affixed to a structure.
Durney teaches:
a mounting frame (Durney, fig. 1A, ref. no. 100), wherein the mounting frame comprises a first support (Durney, fig. 1A, top ref. no. 115), a second support (Durney, third support (Durney, fig. 1A, middle ref. no. 115), wherein the first support is arranged parallel to the third support (Durney, fig. 1A, see orientations of ref. nos. 115) and the second support is affixed to and arranged at an angle to the first and third supports (Durney, fig. 1A, see attachments at ref. nos. 115 and 110), wherein the each of the plurality of water heaters are affixed to the first and/or third supports of the mounting frame (Durney, fig. 1A, ref. nos. 115) via the one or more water heater mounting brackets (Durney, fig. 1A, ref. no. 125);
a mounting bracket (Durney, fig. 1A, ref. no. 125) comprising a mounting surface (Durney, fig. 9A, ref. no. 210a), a mounting tab, and a mounting shelf (Durney, fig. 9A, ref. no. 210b) that extends between the mounting surface and the mounting tab (Durney, fig. 9A, ref. no. 210c) and is sized to receive the first support of the mounting frame (Durney, fig. 9A, ref. no. 210b).
The specific modification the examiner has in mind attaches the attaches Durney’s first support of the frame to the water heater cases and attaches the mounting bracket to the (vaguely described) spacer bracket of Nagoya (shown in fig. 1, ref. no. A).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the multi-unit water heater mounting kit of Nagoya as described in the previous paragraph in view of the teachings of Durney to easily and securely attach the water heaters.
Nagoya ‘184 teaches:
a plurality of spacer brackets (Nagoya ‘184, annotated fig. 2, ref. nos. 204), each of the plurality of spacer brackets comprises a mounting surface (Nagoya ‘184, annotated figs. 2 and 3, ref. nos. 216), a pair of spacer tabs (Nagoya ‘184, annotated fig. 3, ref. nos. 214), and a pair of wall-mount tabs (Nagoya ‘184, annotated fig. 2, ref. nos. 212), wherein the mounting surface of the spacer brackets is adapted to be affixed to the mounting surface of the mounting bracket (as Ando, fig. 3, ref. no. 1 can be affixed to a flat surface, ref. no. W via a bolt, ref. no. 40, the flat mounting surface of the spacer bracket, Nagoya ‘184, annotated figs. 2 and 3, ref. nos. 216, is adapted to be affixed to the mounting surface of the mounting bracket), and wherein the wall-mount tabs are adapted to be affixed (Nagoya ‘184, annotated fig. 2, ref. nos. 212) to a structure (Nagoya ‘184, fig. 2, ref. no. 4).
The specific modification the examiner has in mind is to use the spacer brackets of Nagoya ‘184 to mount the water heaters to a wall.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the multi-unit water heater mounting kit of the combined teachings as described in the previous paragraph in view of the teachings of Nagoya ‘184 to mount the water heaters to the wall.
Regarding claim 15, the combined teachings teach:
The kit of claim 11, wherein the second support (Durney, fig. 1A, ref. no. 110) is affixed the first (Durney, fig. 1A, top ref. no. 115) and the third supports (Durney, fig. 1A, middle ref. no. 115) at an intermediate location along a length of the first and the third supports (Durney, fig. 1A, see location of ref. nos. 115 with respect to ref. no. 110).
Regarding claim 16, the combined teachings teach:
The kit of claim 15, wherein the intermediate location is a mid-point of the first and the third supports (Durney, fig. 1A, see location of ref. nos. 115 with respect to ref. no. 110).
Regarding claim 17, the combined teachings teach:
The kit of claim 11, wherein each of the wall-mount tab [comprises a hole] (Nagoya ‘184, annotated fig. 2, ref. no. 2; Nagoya ‘184 translation p. 3, first paragraph) and the mounting surface of the spacer bracket comprise a hole (Nagoya ‘184, fig. 2, ref. nos. 8B1) adapted to receive an attachment member.
Regarding claim 18, the combined teachings teach:
The kit of claim 17, wherein the mounting surface of the mounting bracket comprises a slot (Durney, fig. 9A, ref. no. 215) configured to align with the hole in the mounting surface of the spacer bracket.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagoya (JP-S61197448-U) in view of Durney (US-8936164B2) and Nagoya (JP-62029184-U, herein Nagoya ‘184) as applied to claim 11, and in further view of Kumagai (JP-3660206-B2).
Regarding claim 12, the combined teachings teach:
The kit of claim 11, wherein each the of the plurality of water heaters comprises a cold water inlet (Nagoya, annotated fig. 1, ref. no. D1in), and a hot water outlet (Nagoya, annotated fig. 1, ref. no. D2out), and wherein the multi-unit water heating system further comprises a cold water manifold (Nagoya, annotated fig. 1, ref. no. D1) comprising a cold water supply inlet fluidically coupled to the cold water inlet of each of the plurality of water heaters, a hot water manifold comprising a hot water supply outlet (Nagoya, annotated fig. 1, ref. no. D2out) fluidically coupled to the hot water outlet of each of the plurality of water heaters
The combined teachings fail to explicitly teach:
a fuel inlet, and
a fuel manifold comprising a fuel supply inlet fluidically coupled to the fuel inlet of each of the plurality of water heaters.
Kumagai teaches:
a fuel inlet
a fuel manifold (Kumagai, fig. 2, ref. no. 11d) comprising a fuel supply inlet fluidically coupled to the fuel inlet of each of the plurality of water heaters (Kumagai, annotated fig. 2, ref. nos. 62a, in phantom, and 62b).
The specific modification the examiner has in mind is to modify the case of Nagoya to accommodate a gas water heater instead of the disclosed electrical heater, and install a gas heater inside. The electrical cord connections can be replaced with fuel supply inlets.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the multi-unit water heater system of the combined teachings as described in the previous paragraph in view of the teachings of Kumagai to use available fuel gas.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagoya (JP-S61197448-U) in view of Durney (US-8936164B2) and Kumagai (JP-3660206-B2) as applied to claim 3 above, and in further view of Doi (JP-2013002786-A).
Regarding claim 9, Nagoya in view of Durney and Kumagai teach the system of claim 3, but fails to explicitly teach:
a leg assembly comprising a floor support, a support leg coupled to the floor support at an angle, and a support bracket coupled to the support leg and configured to affix to an end of one of the first or third supports.

    PNG
    media_image5.png
    901
    897
    media_image5.png
    Greyscale

Doi, annotated figure 7
However, Doi teaches:
a leg assembly (Doi, fig. 7, ref. no . 7) comprising a floor support (Doi, annotated fig. 7, ref. no . 702), a support leg coupled to the floor support at an angle (Doi, annotated fig. 7, ref. no . 704), and a support bracket (Doi, annotated fig. 7, ref. no . 706) coupled to the support leg and configured to affix to an end of the third support (Doi, fig. 8, see attachment of the supports).
The specific modification the examiner has in mind mounts the water heaters to the leg assembly of Doi instead of the wall.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the multi-unit water heater system of the combined teachings as described in the previous paragraph in view of the teachings of Doi to mount water heaters where no wall is present.

wherein the leg assembly further comprises a second support leg (Doi, annotated fig. 7, ref. no . 708) coupled at a first end to the support bracket and coupled at a second end to a second support bracket (Doi, annotated fig. 7, ref. no . 710), wherein the second support bracket is configured to affix to an end of the first support (Doi, fig. 8, see attachment of the supports).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagoya (JP-S61197448-U) in view of Durney (US-8936164B2), Nagoya (JP-62029184-U, herein Nagoya ‘184), Kumagai (JP-3660206-B2) as applied to claim 12 above, and in further view of Aguilar (US-20160025378-A1).
Regarding claim 13, the combined teachings teach:
The kit of claim 12.
The combined teachings fail to explicitly teach:
packaging supports with one or more cut-outs sized to receive the multi-unit water heater system, the mounting bracket, and/or the plurality of spacer brackets.
However, Aguilar teaches:
packaging supports (Aguilar, fig. 4, ref. nos. 200, 180, and 176) with one or more cut-outs (Aguilar, fig. 8, ref. no. IP) sized to receive the multi-unit water heater system (Aguilar, see reception of water heater system in fig. 4).
The specific modification the examiner has in mind places the water heaters inside the packaging of Aguilar.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the kit of the combined teachings as described in the previous paragraph in view of 
Regarding claim 14, the combined teachings teach:
The kit of claim 13, further comprising:
primary packaging (Aguilar, fig. 4, ref. no. 172), wherein the packaging supports are configured to be slidingly received within the primary packaging.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagoya (JP-S61197448-U) in view of Durney (US-8936164B2), Kumagai (JP-3660206-B2), Nagoya (JP-62029184-U, herein Nagoya ‘184), and Ando (US-10234171-B2) as applied to claim 4 above, and in further view of Zaccolo (US-20100133399-A1).
Regarding claim 8, the combined teachings teach:
The system of claim 4.
The combined teachings fail to explicitly teach:
wherein the mounting surface of the mounting bracket comprises a frame slot sized and shaped to receive the second support of the mounting frame.

    PNG
    media_image6.png
    737
    914
    media_image6.png
    Greyscale

Zaccolo, annotated fig. 10
However, Zaccolo teaches:
wherein the mounting surface of the mounting bracket (Zaccolo, annotated fig. 10, ref. no. 202) comprises a frame slot (Zaccolo, annotated fig. 10, ref. no. 214) sized and shaped to receive the second support of the mounting frame (Zaccolo, fig. 10, ref. no. 25).
The specific modification the examiner has in mind modifies the mounting bracket to have multiple frame slots as shown by Zaccolo, and also modifies the frame to have a second support for alignment.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the system of the combined teachings as described in the previous paragraph in view .
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagoya (JP-S61197448-U) in view of Durney (US-8936164B2), and Nagoya (JP-62029184-U, herein Nagoya ‘184) as applied to claim 18 above, and in further view of Zaccolo (US-20100133399-A1).
Regarding claim 19, the combined teachings teach:
The kit of claim 18.
The combined teachings fail to explicitly teach:
wherein the mounting surface of the mounting bracket comprises a frame slot sized and shaped to receive the second support of the mounting frame.
However, Zaccolo teaches:
wherein the mounting surface of the mounting bracket (Zaccolo, annotated fig. 10, ref. no. 202) comprises a frame slot (Zaccolo, annotated fig. 10, ref. no. 214) sized and shaped to receive the second support of the mounting frame (Zaccolo, fig. 10, ref. no. 25).
The specific modification the examiner has in mind modifies the mounting bracket to have multiple frame slots as shown by Zaccolo, and also modifies the frame to have a second support for alignment.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the system of the combined teachings as described in the previous paragraph in view of the teachings of Zaccolo to provide a mounting bracket which only allows the water heaters to be placed in one location.
Regarding claim 20, the combined teachings teach:
The kit of claim 19, wherein the frame slot (Zaccolo, annotated fig. 10, ref. no. 214) divides the mounting bracket into a first side (Zaccolo, annotated fig. 10, ref. no. 202L) and a second side (Zaccolo, annotated fig. 10, ref. no. 202R), wherein the slot in the mounting surface of the mounting bracket is on the first side of the mounting bracket (Durney, fig. 9A, ref. nos. 215 on the front side), and wherein the mounting surface of the mounting bracket further comprises a second slot on the second side of the mounting bracket (Durney, fig. 9A, ref. nos. 215 on the front side).

Response to Arguments
Applicant’s arguments, see page 9 line 27 to page 10 line 2, filed 01/26/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Durney. The previous prior art reads on all claimed elements except for the claimed “mounting frame”. Durney teaches this claimed “mounting frame”, and therefore the claim is rejected when Durney is applied in addition to the prior art.
Applicant’s arguments, see page 11 line 9-15, filed 01/26/2022, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Durney. The previous prior art reads on all claimed elements except for the claimed “mounting bracket”. Durney teaches this claimed “mounting bracket”, and therefore the claim is rejected when Durney is applied in addition to the prior art.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES, can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                          

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762